`FILEa

" AUG 1 1 2017
UNITED STATES DISTRICT COURT mem U.S_ mgmt & Bankmptcy
FGR TH.E DISTRICT OF COLUMBIA Courts torthe District ot Columbla
L. Ruther, )
)
Plaintiff, )
)
v. ) Civil Action Nos. l7-l379 (UNA)
) 17-1386 (UNA)
1 )
Sequential Brands Group lnc., )
)
Defendant. )
MEMORANDUM OPINION`

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the F ederal Rules of Civil Procedure. .]arrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(f) a short and plain statement of ihe grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Browri v. Califarzo, 75
F.R.D. 497, 498 (D.D.C`. 1977).

1

Plaintiff resides in Manassas, Virginia. He has filed a purported complaint against what
appears to be a private business. The complaint is incomprehensible and thus fails to provide
any notice of a claim and the basis of federal court j urisdiction. A separate order of dismissal

accompanies this Memorandum Opinion.

»ilnw»

Date: August LO, 2017 'U'nited §ates District Judge